Citation Nr: 0217677	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.

(The veteran's claim of entitlement to service connection 
for a low back disorder will be the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
April 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

The veteran's claim of entitlement to service connection for 
a low back disorder will be the subject of a later decision.  
The Board is undertaking additional development on that 
issue, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When that action is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The January 2000 Board decision that denied service 
connection for a low back disorder is final.

2.  The evidence submitted subsequent to the January 2000 
Board decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a low back disorder.



CONCLUSION OF LAW

1.  The January 2000 Board decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.104 
(2002).

2.  The evidence received subsequent to the January 2000 
Board decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is 
both new and material so as to warrant revision of the 
previous decision.  38 U.S.C.A. §§ 5108, 7104, 7105.  "New" 
evidence means more than evidence that has not previously 
been included in the claims folder, and must be more than 
merely redundant and cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  

When determining whether the claimant has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence submitted since the last final 
denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
However, that regulatory amendment applies only for claims 
filed on or after August 29, 2001.  

The veteran's request to reopen his claim of entitlement to 
service connection for hepatitis was received prior to 
August 29, 2001.  Therefore, the regulatory amendment does 
not apply to consideration of this case.  The Board will 
consider the claim under the version of 38 C.F.R. § 3.156(a) 
set forth above.

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Then, if new and material evidence has been 
submitted to reopen the claim, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring 
that the duty to assist has been fulfilled.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Board notes that the claim for service connection for a 
low back disorder was previously denied by a January 2000 
Board decision.  That Board decision is final.  38 U.S.C.A. 
§ 7104.  Therefore, pursuant to the Court's holding in Evans 
v. Brown, 9 Vet. App. 273 (1996), the Board will consider 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder subsequent to the January 2000 Board 
decision.

Service connection may be established for a disease or 
injury incurred in or aggravated by active service, 
resulting in a current disability, or for an injury incurred 
in or aggravated in inactive duty training.  38 U.S.C.A. 
§ 101, 1110; 38 C.F.R. §§ 3.303, 3.304.  

Disability that is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310.

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with 
the evidence already of record, shows that a low back 
disorder was incurred in or aggravated by his service, is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service.  The Board finds that 
the veteran has submitted new evidence that supports that 
proposition.

The new evidence received subsequent to the January 2000 
Board decision includes a May 2000 private physician's 
statement wherein that physician states that, "it seems...that 
his back pain began while he was in the military."  The 
Board finds this statement by a physician is new, in that it 
was not previously before VA, and it is material in that it 
must be considered to fairly adjudicate the veteran's claim.

Accordingly, the Board finds that the claimant has submitted 
competent medical evidence that bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for a low back disorder.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back disorder and that claim is 
reopened.




ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for a low back disorder 
is reopened.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

